Citation Nr: 1623189	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  12-03 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and other unspecified depressive disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1970 to October 1974 with the United States Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.   

When this issue was previously before the Board in February 2015 and November 2015, it was remanded for further evidentiary development.

The Veteran initially submitted a claim for entitlement to service connection for PTSD. The Board notes that, particularly with respect to psychiatric disorders, a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5, 9 (2009).  In light of Clemons, the Board has recharacterized the issue, as reflected on the title page, to include a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and other unspecified depressive disorder.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran has a current diagnosis of an unspecified personality disorder.

2. The Veteran does not currently have a diagnosis of PTSD based on a verified stressor.
 
3. An unspecified depressive disorder was not manifest in service and is not attributable to service.


CONCLUSION OF LAW

The criteria for service connection of an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board most recently remanded this issue in November 2015.

The Board's remand instructed the RO to: (1) return the claims file to the April 2015 examiner for a clarifying opinion and (2) readjudicate the claim.

The requested opinion was provided in December 2015.  The RO readjudicated the claims in a February 2016 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).



II.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was advised by an April 2010 letter of the evidence and information necessary to substantiate his service connection claim for PTSD and the responsibilities of the Veteran and VA in obtaining such evidence.  This notice was provided prior to the December 2010 rating decision now on appeal.  As a result, VA has complied with its duty to notify requirements.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records, Social Security records, identified private treatment records, and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional relevant medical records exist. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

The Veteran was afforded a VA psychiatric examination in April 2015, with addendum opinions provided in June 2015 and December 2015.  The Veteran has not argued, and the record does not reflect, that the examination when viewed in concert with the addendum opinions is inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner considered the Veteran's relevant medical history and provided well-reasoned and adequately supported opinions.

In July 2013, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  The record reflects that at this hearing the undersigned Veterans Law Judge clarified the issues, set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claim.  These actions supplement the Board's duty to notify and assist, and comply with 38 C.F.R. § 3.103.  

In short, the Board has carefully considered VA's duty to notify and assist, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions. Accordingly, the Board will address the issues on appeal below.

III.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Crucially however, a personality disorder is not a disease or injury within the meaning of applicable legislation for disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9. 

The medical evidence of record shows that the Veteran was diagnosed with an "other unspecified personality disorder" at his April 2015 VA examination.  In a June 2015 addendum opinion, the examiner stated that the Veteran's personality disorder is a developmental condition that had its onset in early adolescence.   In the December 2015 addendum opinion, the examiner stated that there is no evidence that the Veteran's personality disorder was aggravated by his military service.  

Furthermore, VA compensation may not be paid for a personality disorder, as it is specifically excluded as a disease or injury within the meaning of applicable legislation providing for VA compensation benefits.  So, generally speaking, a personality disorder is not service connectable as a matter of express VA regulation. See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  Therefore, to the extent the evidence of record requires the Board to consider whether service-connection may be warranted for the Veteran's diagnosed personality disorder, the Board must deny that aspect of the Veteran's psychiatric disability claim as a matter of law.  

The Board does note that service connection may be granted for additional disability resulting from a mental disorder that is superimposed upon the personality disorder during service.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also VAOPGCPREC 82- 90, 55 Fed Reg. 45,711  (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

With regard to the Veteran's specific allegations, there are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f)  that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the DSM-IV/V).

There are provisions specific to those Veterans engaged in combat with the enemy and who have claimed stressor related to combat.  38 C.F.R. § 3.304(f)(1). See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).  The Board notes that the Veteran had active service during a period of war.  The Veteran's DD Form 214 reflects that his military occupational specialty was as a communications technician.  The evidence does not demonstrate and the Veteran has not alleged that he engaged in combat with the enemy when responding to VA requests for stressor information.  At one time he referred to service as a Navy SEAL during medical treatment, but such is specifically contradicted and disproven by official records.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable. 

The record contains a June 2010 formal finding of stressor unavailability with respect to the Veteran's claimed stressors; he has stated that he flew aboard several airplanes carrying caskets of deceased military personnel from Vietnam, and that he was spit on and verbally attacked at an airport while awaiting a flight in uniform.  The RO determined that the information provided by the Veteran was insufficient to send to the JSRRC.  The formal finding noted that all procedures to obtain the necessary information had been properly followed and that the events described by the Veteran were insufficient to send to JSRRC or for research of Marine Corps or NARA records.  The RO noted that it asked for additional detail regarding the Veteran's stated stressors, which resulted in no additional information.  The Veteran's stressors were deemed to be too vague or otherwise incapable of being verified.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence").  There is no indication that the reported stressors, even if corroborated, would meet the requirements of 38 C.F.R. § 3.304(f). 

At the Veteran's April 2015 VA examination, he was given a diagnosis of a personality disorder, as previously mentioned, and an "other unspecified depressive disorder."  The examiner concluded that the Veteran did not meet the DSM-V criteria for PTSD.  The examiner acknowledged that the Veteran has a long standing diagnosis of PTSD, but explained that the diagnosis appeared to be based on false information given by the Veteran.  Specifically, the diagnosis was made on the Veteran's claim that he was a Navy SEAL with Vietnam combat experience.  The Veteran's personnel records do not support such a contention and the Veteran has not suggested this in recent statements, to include at his hearing.  The Veteran has specified that his claimed condition is due to  traveling on board an aircraft with 42 caskets containing soldiers and being verbally abused while waiting for a flight. 

Service treatment records do not show any complaints, treatment, or diagnoses of an acquired psychiatric disorder, including PTSD or depressive disorder.  The Board acknowledges that treatment records do show that the Veteran complained of feeling frustrated and lacking interest in things for a period of two weeks in December 1973.  He also reported being prone to vulgar outbursts.  However, no diagnosis was provided.  

The Board finds that, in this Veteran's case, the claimed in-service stressful events have not been independently verified by credible supporting evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).

Furthermore, there is no diagnosis of PTSD based upon a corroborated stressor or an exception to the requirement for a corroborated stressor.   The Board reiterates the April 2015 VA examiner's statement that any historical diagnosis of PTSD was based upon inaccurate and noncredible reports by the Veteran.  In this regard, the Board finds that any PTSD diagnosis of record was solely based on the Veteran's self-reported military history, which does not align with his personnel records.  The Board may not accept the medical diagnoses to the extent that they are not supported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

As noted above, entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a confirmed stressor event, and medical evidence linking the stressor event to the Veteran's PTSD.  Here, there is no diagnosis of PTSD based upon a confirmed stressor event in service.  

With respect to the Veteran's diagnosed unspecified depressive disorder, there is no evidence of psychiatric disability in service or for many years thereafter.  While the Board does note the previously mentioned December 1973 service treatment notes, the VA examiner in a December 2015 addendum opinion indicated that the information was "vague and provides no context....None of what is listed necessitates that these are symptoms of a mental health disorder as opposed to normal reactions to incidents.  There is no ongoing mental health treatment indicated.  Again, caution is advised regarding the Veteran's self-report given the non-credible nature of his presentation on examination."  The Board reiterates that there is no indication of any related problems during service or for many years thereafter.  Rather, the Veteran specifically denied any depression, excessive worry, or nervous trouble of any sort at his August 1974 separation examination.  Furthermore the examiner noted a normal psychiatric evaluation upon separation.  

With respect to any direct connection between service and the Veteran's depressive disorder, the April 2015 VA examiner explained that it is unrelated to his claimed military stressors and "is best accounted for by the negative effects of his personality disorder."  The examiner noted that a review of treatment records documented significant inconsistencies with the Veteran's self-reported history.  The examiner notes that a letter written by the Veteran's ex-wife suggests that the Veteran appeared to be functioning normally for five years after separation from the military, and then began to suffer from depression.  "The timeline of events would suggest that this would coincide with failed business ventures and a period of alcohol abuse....Overall, there is a lack of credible evidence to suggest that the [V]eteran's long-standing depression stems from his reported experience on his flight to Dover and the incident with the woman in the Dover airport."

In the June 2015 addendum opinion, the examiner elaborated that the Veteran's depressive disorder "is best accounted for as a result of negative experiences secondary to his personality disorder, abuse/neglect by his mother in childhood, and historically from substance abuse."  In the December 2015 addendum, the examiner further elaborated that the onset of symptoms appears to have been many years after separation in response to other non-miliary related experiences.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994). 

In this case, Veteran has provided numerous statements over the years with respect to in-service incidents or stressors.  As previously noted, these stressors have not been verified with respect to a diagnosis for PTSD.  To the extent that the Veteran has alleged these alleged in-service incidents have led to his currently diagnosed unspecified depressive disorder, the Board finds his statements to be of limited credibility.  While the Veteran has generally reported similar in-service incidents, as noted, such incidents have not been corroborated by service treatment records or additional service records.  In addition, it is notable that at the Veteran's historical account in treatment records has had significant inconsistencies.  The Board finds that the inconsistencies between the Veteran's statements, as noted by the April 2015 examiner, weigh heavily against the Veteran's credibility as to the etiology of the claimed acquired psychiatric disorder, however diagnosed.  The Board has considered and weighed the Veteran's statements and finds his statements made in connection with his claim for VA compensation benefits to be of minimal probative worth.  Waters v. Shinseki, 601 F.3d1274 (2010).  In sum, there is no reliable evidence linking the Veteran's unspecified depressive disorder to service. 

The weight of the evidence reflects that the Veteran's unspecified depressive disorder is unrelated to his service.  The VA medical opinions of record clearly concluded that the Veteran's depressive disorder was less likely than not related to the Veteran's service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

There is no probative evidence that the Veteran's unspecified depressive disorder is related to his service, including the December 1973 treatment notes addressed above.  To the contrary, the VA medical opinions demonstrate that it is unlikely that the Veteran's depressive disorder is related to his service. 

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for PTSD, unspecified depressive disorder, or any acquired psychiatric disability and the benefit-of-the-doubt doctrine is not for application.


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and other unspecified depressive disorder is denied.




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


